Citation Nr: 0505010	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-37 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
October 1976 to February 1977 and served on active duty from 
August 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.

The veteran's September 2004 Statement of the Case also lists 
claims for service connection for cold weather injuries of 
the hands and feet, ulcerative colitis, and rheumatoid 
arthritis.  However, in his October 2004 Substantive Appeal, 
the veteran clarified that he only sought to complete an 
appeal as to the issues of entitlement to service connection 
for depressive disorder and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a December 2004 letter, the veteran requested a VA Travel 
Board hearing at the Anchorage VARO.  To date, he has not 
been afforded such a hearing.  Accordingly, he should be 
scheduled for this hearing prior to a Board adjudication of 
his appeal. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 2002) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(2004).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a member of the Board at 
the Anchorage VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


